DETAILED ACTION
The amendment filed on February 15, 2022 has been entered.
Claims 1-21 are pending, and claims 3, 6-10 and 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (5,565,070)  in view of Gessner (4,983,223).
Doi et al. (Figure 9) discloses an immersion system, comprising:
an immersion tank 101 configured to retain a working fluid 102 and read as “configured to retain a plurality of computing devices” that are submerged in the working fluid 102;
a recovery device 109 that facilitates recovery of vaporized working fluid 110 when the immersion tank 101 is open (work outlet 4), wherein the recovery device 109 is not in fluid communication with an interior portion of the immersion tank 101 when the immersion tank 101 is sealed (column 1, lines 25-30);
a vapor collection point 106 that is in fluid communication with the recovery device 109; and
a fluid displacement device 108 that is configured to create suction pressure at the vapor collection point 106;
	but does not disclose the recovery device 109 is a supplemental condenser.
Gessner discloses an immersion system, comprising:
an immersion tank 7 that is configured to retain working fluid 10, 11 and read as “configured to retain a plurality of computing devices” that are submerged in the working fluid;
a recovery device 23 that facilitates condensation of vaporized working fluid 10;
a vapor collection point 20 that is in fluid communication with the recovery device 23; and
a fluid displacement device 21 that is configured to create suction pressure at the vapor collection point 20;
wherein the recovery device 23 is a supplemental condenser (column 5, lines 16-24) for  the purpose of facilitating recovery of the working fluid 10 in liquid phase.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Doi et al. the recovery device is a supplemental condenser for the purpose of facilitating recovery of the working fluid in liquid phase as recognized by Gessner.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the recitation “two-phase immersion cooling system” is merely a name given to a device and does not set forth a structural limitation.  
Regarding claim 2, the specific location of the supplemental condenser 23 as taught by Gessner is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would locate the supplemental condenser in any readily accessible location to facilitate maintenance and repair.
Regarding claim 4, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to employ multiple supplemental condensers 23 as taught by Gessner and multiple vapor collection points 106, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274F.2d 669, 124 USPQ 378 (CCPA 1960).  The multiple supplemental condensers and vapor collection points to increase the capacity and/or speed of recovery of the vaporized working fluid 110.
Regarding claim 11, inherently, Figure 9 of Doi et al. discloses control circuitry that is configured to cause a speed of a condenser pump to be increased (i.e. turned on) in response to a signal indicating that the immersion tank 102 is going to be opened (work outlet 4).  Furthermore, it has been held that automating a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (5,565,070)  in view of Gessner (4,983,223) as applied to claim(s) 1-2, 4 and 11 above, and further in view of Monsrud et al. (2004/0261820).
	The combined teachings of Doi et al. and Gessner lacks the vapor collection point 106 comprises a rollover vapor collection point that is positioned below an upper edge of the immersion tank 101.
Monsrud et al. (Figure 6) discloses a system 200, comprising:
a tank 202 configured to retain a working fluid (i.e. water);
a recovery device 204 (incorrectly labeled 205 on the left of the drawing) that facilitates recovery of vaporized working fluid;
a vapor collection point 206 that is in fluid communication with the recovery device 204; and
a fluid displacement device 208 that is configured to create suction pressure at the vapor collection point 206;
wherein the vapor collection point 206 comprises a rollover vapor collection point that is positioned below an upper edge of the immersion tank 202 for the purpose of facilitating vapor removal.  Note Monsrud et al. discloses Figure 6 having a rollover vapor collection point is an obvious variant of Figures 8-9 having a vapor collection point in the wall of the tank.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Doi et al. and Gessner the vapor collection point comprises a rollover vapor collection point that is positioned below an upper edge of the immersion tank for the purpose of facilitating vapor removal as recognized by Monsrud et al..
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.
Response to Arguments
This Office action is nonfinal, since the merits of claims 2 and 4-5 were not addressed.
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s remarks are not commensurate in scope with the claims.  The instant invention is recited as an apparatus claim, which is defined by structural limitations rather than narrative and functional language.  In this instance, claim 1 does not set forth any structure corresponding to the functional recitations.  The claim recites an immersion tank, a supplemental condenser, a vapor collection point and a fluid displacement device.  There is no additional structure to further define any relationship or function of the recited structure.
Regarding applicant’s remarks with respect to Doi et al., Figure 9 of Doi et al. is relied upon in the ground of rejection, not Figures 1-2 as stated on page 7.  Due to the narrative nature of the instant invention, “Doi et al. (Figure 9) discloses … the recovery device 109 is not in fluid communication with an interior portion of the immersion tank 101 when the immersion tank 101 is sealed (column 1, lines 25-30).”  The suction device 108 is not operated until the work piece is removed from the immersion tank 101, wherein any flow of vaporized working fluid will not be vacuumed through the vapor collection point 106 to the recovery device 109.  Contrary to applicant’s remarks, if the recovery device 109 were in open communication with the immersion tank 101, then the working fluid would be escaping the immersion tank 101 and its effectiveness with the work piece would be diminished.  Furthermore, the suction device 108 functions as a valve allowing the vaporized working fluid to flow or not to flow to the recovery device 109.  Inherently, the suction device 108 has structure to facilitate the flow or nonflow of the vaporized working fluid.
Counsel’s position (page 9) is misplaced.  Paragraph 52 of the specification does not provide any meaningful argument, since there is no structure disclosed that facilitates the operation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3789